Citation Nr: 0618761	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  98-14 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased (compensable) rating for 
glomerulonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the veteran's application to reopen a claim for 
service connection for a bilateral knee disability; denied 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD); and an increased 
(compensable) rating for glomerulonephritis.  

In an October 2003 decision, the Board reopened the claim for 
service connection for a bilateral knee disability and 
remanded all issues on appeal for further development.   In 
an April 2005 decision, the Board denied service connection 
for a right knee disability and a psychiatric disorder, to 
include PTSD.  The issues of service connection for a left 
knee disability and an increased (compensable) rating for 
glomerulonephritis were remanded for additional development.  
The Board also remanded an issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for residuals of pneumonia, finding that the 
veteran had submitted a timely notice of disagreement with an 
May 1998 RO decision, for issuance of a statement of the 
case.  The purposes of that latter remand were met, the 
veteran did not perfect his appeal of the latter matter, and 
the issues that remain in appellate status, entitlement to 
service connection for a left knee disability and an 
increased (compensable) rating for glomerulonephritis, were 
returned to the Board for its appellate review.  

The issue of entitlement to an increased (compensable) rating 
for glomerulonephritis appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.



FINDINGS OF FACT

The service medical records show that the veteran was treated 
for bursitis of the left knee but a separation examination 
and a VA examination performed within a few months of service 
were negative for any pertinent abnormal findings; there is 
no post-service medical evidence of a left knee disorder 
until many years after service; and there is no competent 
evidence of a nexus between a claimed current left knee 
disorder and any incident of service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2005).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2003 and May 2004 letters, VA informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case and the May 2004 letter explicitly directed the veteran 
to send any pertinent evidence he had in his possession.  The 
Board finds that these letters fulfill VA's duties to notify 
the veteran.

Through the April 2003 and May 2004 letters noted above, the 
veteran was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Id; see also 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (reversed on other grounds No. 05-7157 (Fed. 
Cir.  Apr. 5, 2006)).   

In this case, May 2004 VCAA letter sent to the veteran 
directed him to submit to the VA any other evidence or 
information that the pertained to his claim.  Thus, the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
However, following the April 2005 Board remand noted above, 
the issue of service connection for a left knee disability 
was readjudicated by the RO.  See October 2005 supplemental 
statement of the case.  

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issue decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claim, but 
he was not provided with notice of the type of evidence 
necessary to establish a rating and an effective date.  
Despite the inadequate notice provided to the appellant on 
this element, the Board finds no prejudice to the appellant 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the appellant and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a left knee disability, any 
question as to the appropriate rating or effective date to be 
assigned is rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the veteran.  The record includes 
service records, private medical records, and VA medical 
records, including multiple VA examination reports.  The most 
recent VA examination, performed pursuant to the Board's 
April 2005 remand, includes opinions addressing the 
diagnostic and causation questions at hand.  Thus, the Board 
finds that VA has fulfilled its duty to assist the veteran 
under the provisions of 38 C.F.R. § 3.159(c)(2) and 38 C.F.R. 
§ 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).
Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Factual Background

The veteran was on active duty from May 25, 1967 to March 4, 
1968.  The service medical records include a notation in 
January 1968 of a complaint of knee trouble.  On physical 
examination, while the veteran had full range of motion and 
no effusion, there was some crepitus and a diagnosis of  
chondromalacia was recorded.  

The veteran was referred to an orthopedic clinic.  Upon 
clinical evaluation in January 1968, he complained of left 
knee pain but denied a history of trauma.  On examination, 
the veteran had full range of motion with no instability, 
effusion or tenderness.  Mild crepitation and point 
tenderness over the pes anserine were noted and the diagnosis 
was pes anserine bursitis.

The veteran's report of a March 1968 discharge examination 
shows that he denied painful joints, arthritis, bone or joint 
deformity, and a trick or locked knee.  On physical 
examination, the veteran's lower extremities were evaluated 
as normal.  

A March 1969 VA examination report shows that the veteran's 
left knee was clinically evaluated as normal on physical 
examination and that x-ray images of his left knee were 
within normal limits.

A January 1999 VA examination report shows that the veteran 
gave a history of knee injury in service and current symptoms 
of locking, buckling and stiffness.  The only abnormalities 
of the left knee noted on examination were a very slight 
limitation to flexion and some crepitus.  The veteran was 
diagnosed with patellar femoral syndrome of the left knee.  A 
June 2004 VA examination report shows that the veteran 
reported symptoms similar to those he reported in his January 
1999 VA examination and that he had full range of motion of 
the left knee with some patellofemoral crepitus.  The veteran 
was diagnosed with arthralgia of the left knee.  

A July 2005 VA examination report shows that the examiner 
closely reviewed the veteran's service medical records and 
post-service medical records regarding his left knee.  The 
examiner noted the June 1968 diagnosis of pes anserine 
bursitis and explained that pes anserine bursitis is an 
inflammation of the small bursa between tendons of attachment 
of the semi-membranosis, tendinosus and (illegible) that 
attach to the anterior medial aspect of the tibia below the 
level of the knee joint.  The veteran described his current 
symptoms as mainly pain.  After physical examination, the 
physician diagnosed the veteran with arthralgia of the left 
knee.  

The physician stated that he could not determine the cause 
for the veteran's subjective complaints of left knee pain.  
He noted that there were no abnormal physical findings and 
normal x-rays.  He noted that the examination and treatment 
for pes anserine bursitis in January 1968 was not in any way 
related to his current symptoms and his current physical 
findings do not support a diagnosis of pes anserine bursitis.  
He added that there is no evidence of arthritis of the left 
knee as x-rays were normal.  The physician concluded by 
stating that in considering the veteran's service medical 
records, previous medical records and current findings, he 
could state without resorting to speculation that it is not 
likely at all that the veteran's subjective symptoms of left 
knee pain are in any way related to military service.  There 
are no contrary medical opinions of record.  

Analysis

The veteran was treated for what was initially diagnosed as 
chondromalacia of the left knee.  Upon further evaluation, 
the diagnosis was recorded as bursitis.  However, physical 
examinations of his left knee upon separation from service 
and a few months after his discharge were normal.  There is 
no post-service medical evidence of evaluation or treatment 
for a left disorder until recent years or more than 30 years 
after service.  To the extent that the veteran is now 
contending that he had left knee problems continually after 
service, his contentions are outweighed by the negative post-
service medical evidence.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

Moreover, following the most recent VA examination in July 
2005, the only diagnosis recorded was left knee arthralgia or 
pain.  Symptoms alone, such as pain, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].

Even assuming a current diagnosis of a left knee disability, 
the record contains only one medical opinion which addresses 
the etiology of the veteran's current knee pain, and that 
opinion clearly weighs against the contended causal 
relationship.  Specifically, the VA physician who examined 
the veteran in July 2005 concluded that the veteran's current 
subjective symptoms are not related to his active duty 
service.  As such, there is no competent medical evidence of 
a nexus between a current left knee disorder and service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disability.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

The appeal for service connection for a left knee disability 
is denied.


                                                            
REMAND

The veteran's service-connected glomerulonephritis is 
currently rated as noncompensable under the provisions of 
Diagnostic Code 7502.  Diagnostic Code 7502 provides for the 
evaluation of chronic nephritis under the renal dysfunction 
rating criteria.  Under the renal dysfunction rating 
criteria, the current 0 percent evaluation is warranted for 
renal dysfunction with albumin and casts with history of 
acute nephritis; or hypertension non compensable under 
Diagnostic Code 7101.  A 30 percent evaluation is warranted 
for renal dysfunction with constant or recurring albumin with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.    38 C.F.R. § 4.7, 4.115(a), 
Diagnostic Code 7502.  The relevant evidence is summarized 
below.

An April 1998 VA examination report notes that the veteran 
stated he experienced nocturia, which he attributed to 
increased fluid intake.  He related no problems with 
incontinence or any history of urinary tract infection.  He 
had no episodes of acute nephritis, renal colic or bladder 
stones and no hospitalizations for treatment of his 
disability.  The diagnosis was history of service-connected 
genitourinary disease without evidence of current 
exacerbation.  The veteran did not have the laboratory tests 
completed that were ordered by the examining physician.  

A September 2005 VA examination report notes that the veteran 
reported being diagnosed with hypertension in March 2005 and 
that he currently voids a lot of urine.  The veteran noted 
that he had not seen a doctor for any kidney problems since 
discharge from active duty service.  The examiner noted that 
the numerous examination reports of record give no indication 
of renal failure and show normal urinalyses as proteinuria is 
not present.  Additionally, the examiner noted that the 
veteran's micro/creatinine is 10.7 and the upper limits of 
normal are 20, so therefore the veteran has no signs of 
microalbuminuria either.  The examiner noted that the 
veteran's original diagnosis of acute glomerulonephritis was 
done without a kidney biopsy and acute glomerulonephritis is 
a microscopic diagnosis made only on a kidney biopsy so the 
diagnosis is necessarily provisional.  The examiner stated 
that he was not conducting a physical examination because 
glomerulonephritis is a microscopic diagnosis on renal 
biopsy.  He added that renal biopsy cannot and should not be 
ordered unless there is clear indication for its use and 
compensation and pension examination is not sufficient 
justification for renal biopsy.  His diagnosis was that there 
was no evidence of glomerulonephritis found.  

The most recent supplemental statement of the case (SSOC) 
issued to the veteran in October 2005contains conflicting 
information.  Specifically, the RO indicated that "The 
evaluation of glomerulonephritis is continued as 10 percent 
disabling.  (38 C.F.R. § 3.321(a); 38 C.F.R. § 3.321(b)(1))  
A noncompensable evaluation is assigned from March 5, 1968."  
A review of the record indicates that the disability at issue 
has been rated zero percent since March 1968 and the 
remainder of the October 2005 SSOC indicates that the 
noncompensable rating is continued.  The RO must clarify this 
matter.  

The Board further notes that, in written argument submitted 
to the Board in May 2006, the veteran's representative 
contends that, in view of medical evidence of hypertension, a 
30 percent rating is warranted for the veteran's 
glomerulonephritis under Diagnostic Code 7502.  However, the 
most recent VA examination essentially ruled out a current 
diagnosis of glomerulonephritis or any other kidney disorder.  
While the examiner indicated that only a biopsy could confirm 
such a diagnosis, it is clear from the examination report 
that the veteran has no current symptoms of 
glomerulonephritis.  Under these circumstances, the RO must 
clarify the diagnosis and applicable rating criteria for the 
veteran's service-connected kidney disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must clarify the current 
rating and diagnostic criteria for the 
veteran's service-connected kidney 
disorder.

2.  The AMC/RO should also request that 
the veteran provide VA with any evidence 
in his possession that pertains to his 
claim for a compensable rating for a 
kidney disorder.  

3.  Thereafter, the AMC/RO should 
consider all relevant argument presented 
by and on behalf of the veteran and 
readjudicate the claim on appeal in light 
of any evidence added to the claims file 
since the last SSOC.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
SSOC and an appropriate opportunity to 
respond.  
Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


